PER CURIAM.
Hiwot Worede, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) affirming an immigration judge’s ruling and denying relief on her application for asylum and withholding of removal. We find that the Board’s conclusion that Worede failed to establish past persecution or a well-founded fear of future persecution as necessary to qualify for relief from deportation was not “manifestly contrary to the law and an abuse of discretion.” 8 U.S.C. § 1252(b)(4)(D) (2000); INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Huaman-Comelio v. Bd. of Immigration Appeals, 979 F.2d 995, 999 (4th Cir.1992).
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED